                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION

UNITED STATES OF AMERICA,                       CR-09-112-GF-BMM-JTJ

          Plaintiff,

   vs.                                                     ORDER

JULIO GONZALEZ, JR.,

          Defendant.

         United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on July 31, 2019. (Doc. 91). Gonzalez stated that

he wished to waive his right to object to Judge Johnston’s Findings and

Recommendations. Id. at 4. When a party makes no objections, the Court need

not review de novo the proposed Findings and Recommendations. Thomas v. Arn,

474 U.S. 140, 153-52 (1986). This Court will review Judge Johnston’s Findings

and Recommendations, however, for clear error. McDonnell Douglas Corp. v.

Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

         Judge Johnston conducted a revocation hearing on July 31, 2019. The

United States alleged that Gonzalez had violated the conditions of his supervised

release by failing to report to the United States Probation Office within 72 hours of

his release from prison. (Doc. 91 at 2). The government proved that Gonzalez had
violated the conditions of his supervised release. Id. This violation proves serious

and warrants revocation of Gonzalez’s supervised release.

      Judge Johnston has recommended that the Court revoke Gonzalez’s

supervised release and commit Gonzalez to the custody of the Bureau of Prisons

for four (4) months with fifty (50) months of supervised release to follow. Id. at 4.

      The Court finds no clear error in Judge Johnston’s Findings and

Recommendations. Gonzalez’s violations represent a serious breach of the Court’s

trust. A custody term of four (4) months with fifty (50) months of supervised

release to follow proves sufficient but not greater than necessary.

      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 91) are ADOPTED IN FULL.

      IT IS FURTHER ORDERED that Defendant Julio Gonzalez, Jr. receive a

custody sentence for four (4) months with fifty (50) months of supervised release

to follow. The supervised release conditions imposed previously should be

continued.

      DATED this 1st day of August, 2019.
